DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s request for continued examination and remarks filed July 1, 2022.  Claims 1 and 26 have been amended.  Claims 2-5, 20, 34-35, and 46-47 have been cancelled.  Claim 48 is new.  Claims 1, 6-19, 21-33, 36-45, and 48 are pending and stand rejected.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-19, 21-33, 36-45, and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 1, 6-8, 12, 15, 22-24, 26-29, 37, and 41-43 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, "about" is considered to include the range and any touching range.
The dependent claims are rejected insomuch as they depend on a rejected independent claim.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-19, 21, 26 - 33, 35-40, 45 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over  US 20130152953 A1 (hereinafter MUA) in view of US 20110139166 A1 (hereinafter LUZENBERG).
Regarding claim 1, MUA discloses a smokeless tobacco composition adapted for oral use, the composition including a tobacco material and an effervescent material (Abstract) and a method for making (¶2, ¶12).  MUA discloses that the mixture comprises from about 10 to about 75% by weight microcrystalline cellulose (¶51), from about 1% to about 5% by weight of hydroxypropylcellulose (¶66, ¶58).  MUA further discloses one or more organic acids or salt thereof (¶30).  MUA further discloses that the composition may contain water (¶12, ¶73, ¶78) and one or more flavoring agents (¶45).  MUA discloses that buffers may be used to control the pH (¶47, ¶71, ¶82).  MUA further discloses wherein the product has a pH of less than about 7.0, MUA discloses a pH range of about 6 to about 11 (¶47).
MUA does not disclose wherein the product is characterized as having less than 0.1% by weight of tobacco material, excluding any nicotine present.
LUZENBERG teaches a smokeless tobacco substitute which may reduce and/or alleviate many of the health problems associated with the use of cigarettes and conventional smokeless tobacco products (abstract).  LUZENBERG teaches that tobacco use including tobacco use through smokeless tobacco is harmful (¶8) and therefore a smokeless tobacco substitute for use is disclosed (¶11).  LUZENBERG teaches that the smokeless tobacco substitute contains cellulose (¶23) and flavoring components (¶36).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified MUA to provide wherein the product is characterized as having less than 0.1% by weight of tobacco material, excluding any nicotine present as taught in LUZENBERG.  A person of ordinary skill in the art would obviously provide a tobacco free material.  Doing so would reduce and/or alleviate many of the health problems associated with tobacco products (LUZENBERG abstract and ¶8-¶11).
Regarding claim 6, modified MUA discloses the product of claim 1 as discussed above. MUA further discloses wherein the pH of the product is from about 5.5 to about 6.5 (¶47).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	
Regarding claims 7 - 11, modified MUA discloses the product of claim 1 as discussed above.  MUA further discloses comprising from about 0.1 to about 10% of the one or more organic acids by weight, based on the total weight of the mixture (¶10) and wherein the one or more organic acids is an alkyl carboxylic acid, an aryl carboxylic acid, or a combination of any thereof (¶30) and wherein the one or more organic acids is citric acid, malic acid, tartaric acid, octanoic acid, benzoic acid, a toluic acid, salicylic acid, or a combination thereof (¶30).  
Regarding claim 12, modified MUA discloses the product of claim 1 as discussed above. MUA further discloses from about 5 to about 60% by weight of the water, based on the total weight of the mixture (See Example 3, ¶93-¶94).
Regarding claim 13, modified MUA discloses the product of claim 1 as discussed above. MUA further discloses wherein the mixture further comprises one or more salts, one or more sweeteners, one or more binding agents, one or more humectants, one or more gums, one or more active ingredients, or combinations thereof (¶5, Claim 17).
Regarding claim 14, modified MUA discloses the product of claim 1 as discussed above. MUA further discloses wherein the mixture further comprises one or more active ingredients selected from the group consisting of a nicotine component, botanicals, stimulants, amino acids, vitamins, and cannabinoids (¶5, ¶36, Claim 17).  
Regarding claim 15, modified MUA discloses the product of claim 1 as discussed above. Modified MUA may not explicitly disclose wherein the mixture comprises from about 0.001 to about 10% by weight of a nicotine component, calculated as the free base and based on the total weight of the mixture.   
LUZENBERG teaches that the tobacco substitute may have nicotine present (¶18, ¶36).  The presence of nicotine may provide the user cessation of a tobacco product (¶27).  LUZENBERG teaches that the amount of nicotine may be from 0 to 12 mg (¶43).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MUA to provide wherein the mixture comprises from about 0.001 to about 10% by weight of a nicotine component, calculated as the free base and based on the total weight of the mixture.  A person of ordinary skill in the art would obviously include nicotine in low to medium doses as taught in LUZENBERG.  Doing so would permit the user to gradually reduce their addiction and/or craving for nicotine (¶43).
Regarding claim 16, modified MUA discloses the product of claim 1 as discussed above. MUA further discloses wherein the one or more flavoring agents comprises a compound having a carbon-carbon double bond, a carbon-oxygen double bond, or both.  The disclosed mint flavors, menthol, peppermint, spearmint, wintergreen, contain carbon-carbon and carbon-oxygen double bonds (¶48).  Further MUA discloses bicarbonate which has a carbon-oxygen double bond (¶32).
Regarding claim 17, modified MUA discloses the product of claim 1 as discussed above. MUA further discloses wherein the one or more flavoring agents comprises one or more aldehydes, ketones, esters, terpenes, terpenoids, or a combination thereof.  The disclosed mint flavors, menthol, peppermint, spearmint, wintergreen, contain terpenes (¶48).  Further aldehydes occur naturally in flavoring agents including vanillin (¶45).
Regarding claims 18 and 19, modified MUA discloses the product of claim 1 as discussed above. MUA further discloses wherein the one or more flavoring agents comprises one or more of ethyl vanillin, cinnamaldehyde, sabinene, limonene, gamma-terpinene, beta- farnesene, and citral and ethyl vanillin (¶45).  
Regarding claim 21, modified MUA discloses the product of claim 1 as discussed above. MUA further discloses, wherein the mixture is enclosed in a pouch to form a pouched product, the mixture optionally being in a free-flowing particulate form (Fig. 1, ¶16, ¶60, ¶64).  
Regarding claim 26, MUA discloses a smokeless tobacco composition adapted for oral use, the composition including a tobacco material and an effervescent material (Abstract) and a method for making (¶2, ¶12).  MUA discloses the stabilized product comprising a mixture comprising-from about 10 to about 75% by weight of microcrystalline cellulose (¶51), from about 1% to about 5% by weight of hydroxypropylcellulose (¶66).  MUA further discloses one or more organic acids or salt thereof (¶30).  MUA further discloses that the composition contains water (¶12, ¶73, ¶78), and one or more flavoring agents (¶45). 
MUA further discloses the method comprising: mixing the microcrystalline cellulose and hydroxypropylcellulose with the water, the one or more flavoring agents, and the one or more organic acids or salt thereof to form a mixture, wherein the mixture has a pH of less than about 7.0.  MUA discloses that the combination of materials can be done in-situ in any suitable mixing vessel (¶74). MUA further teaches that the method involves controlling the pH through buffers to achieve a desired pH range (¶35 and ¶47).  MUA also teaches mixing of the components through examples (¶88-¶104).  These examples instruct mixing of the components with water.  
MUA does not disclose wherein the product is characterized as having less than 0.1% by weight of tobacco material, excluding any nicotine present.
LUZENBERG teaches a smokeless tobacco substitute which may reduce and/or alleviate many of the health problems associated with the use of cigarettes and conventional smokeless tobacco products (abstract).  LUZENBERG teaches that tobacco use including tobacco use through smokeless tobacco is harmful (¶8) and therefore a smokeless tobacco substitute for use is disclosed (¶11).  LUZENBERG teaches that the smokeless tobacco substitute contains cellulose (¶23) and flavoring components (¶36).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified MUA to provide wherein the product is substantially free of tobacco material as taught in LUZENBERG.  A person of ordinary skill in the art would obviously provide a tobacco free material.  Doing so would reduce and/or alleviate many of the health problems associated with tobacco products (LUZENBERG abstract and ¶8-¶11).
Regarding claims 27-28 and 30-32, modified MUA discloses the method of claim 26 as discussed above.  MUA further discloses comprising from about 0.1 to about 10% of the one or more organic acids by weight, based on the total weight of the mixture (¶10) and wherein the one or more organic acids is an alkyl carboxylic acid, an aryl carboxylic acid, or a combination of any thereof (¶30) and wherein the one or more organic acids is citric acid, malic acid, tartaric acid, octanoic acid, benzoic acid, a toluic acid, salicylic acid, or a combination thereof (¶30).  
Regarding claim 29, modified MUA discloses the method of claim 26 as discussed above.  MUA further discloses wherein the pH of the product is from about 5.5 to about 6.5 (¶47, ¶71, ¶82).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 33, modified MUA discloses the method of claim 26 as discussed above.  MUA further discloses mixing further comprises adding one or more salts, one or more sweeteners, one or more binding agents, one or more humectants, one or more gums, one or more active ingredients, a tobacco material, or combinations thereof (¶5, Claim 17).  
Regarding claim 36, modified MUA discloses the method of claim 26 as discussed above.  MUA further discloses wherein the mixing further comprises adding one or more active ingredients selected from the group consisting of a nicotine component, botanicals, stimulants, amino acids, vitamins, and cannabinoids (¶5, ¶36, Claim 17).  
Regarding claim 37, modified MUA discloses the method of claim 26 as discussed above.  Modified MUA may not explicitly disclose wherein the mixing further comprises adding from about 0.001 to about 10% by weight of a nicotine component, calculated as the free base and based on the total weight of the mixture.   
LUZENBERG teaches that the tobacco substitute may have nicotine present (¶18, ¶36).  The presence of nicotine may provide the user cessation of a tobacco product (¶27).  LUZENBERG teaches that the amount of nicotine may be from 0 to 12 mg (¶43).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MUA to provide wherein the mixture comprises from about 0.001 to about 10% by weight of a nicotine component, calculated as the free base and based on the total weight of the mixture.  A person of ordinary skill in the art would obviously include nicotine in low to medium doses as taught in LUZENBERG.  Doing so would permit the user to gradually reduce their addiction and/or craving for nicotine (¶43).
Regarding claim 38, modified MUA discloses the method of claim 26 as discussed above.  MUA further discloses wherein the one or more flavoring agents comprise one or more aldehydes, ketones, esters, terpenes, terpenoids, or a combination thereof.  The disclosed mint flavors, menthol, peppermint, spearmint, wintergreen, contain terpenes (¶48).  Further aldehydes occur naturally in flavoring agents including vanillin (¶45).
Regarding claim 39, modified MUA discloses the method of claim 26 as discussed above.  MUA further discloses wherein the one or more flavoring agents comprise one or more of ethyl vanillin, sabinene, limonene, gamma-terpinene, beta-farnesene, and citral (¶45).  
Regarding claim 40, modified MUA discloses the method of claim 26 as discussed above.  MUA further discloses further comprising enclosing the mixture in a pouch to form a pouched product, the mixture optionally being in a free-flowing particulate form (Fig. 1, ¶16, ¶60, and ¶64).  
7R60999 14060US1 (2445.2) Regarding claim 45, modified MUA discloses the method of claim 26 as discussed above.  MUA further discloses a product configured for oral use, the product prepared by the method of claim 26 (Abstract, Fig. 1, ¶16, ¶60, ¶64).  
Regarding claim 48, modified MUA discloses the product of claim 1 as discussed above.  MUA does not disclose wherein the product is characterized by having 0% by weight of tobacco material, excluding any nicotine present. 
LUZENBERG teaches a smokeless tobacco substitute which may reduce and/or alleviate many of the health problems associated with the use of cigarettes and conventional smokeless tobacco products (abstract).  LUZENBERG teaches that tobacco use including tobacco use through smokeless tobacco is harmful (¶8) and therefore a smokeless tobacco substitute for use is disclosed (¶11).  LUZENBERG teaches that the smokeless tobacco substitute contains cellulose (¶23) and flavoring components (¶36).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified MUA to wherein the product is characterized by having 0% by weight of tobacco material, excluding any nicotine present as taught in LUZENBERG.  A person of ordinary skill in the art would obviously provide a tobacco free material.  Doing so would reduce and/or alleviate many of the health problems associated with tobacco products (LUZENBERG abstract and ¶8-¶11).



Claims 22-24 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over MUA and LUZENBERG as discussed above and further in view of US Patent 9420825 B2 (hereinafter BEESON) and US Patent App. 20130276801 A1 (hereinafter BYRD).
Regarding claim 22, modified MUA discloses the pouched product of claim 21 as discussed above.  Modified MUA does not explicitly disclose wherein when measured at a time period of 1 day after preparation, the pouched product has one or more of: a whiteness value of greater than about 40, when determined according to the Commission Internationale de lEclairage (CIE) model; a delta E (ΔE) value of less than about 4, when determined with a hand-held color meter, 20in the L*a*b* colorspace, relative to a control pouched product which does not comprise the one or more organic acids; a concentration of the one or more flavoring agents present which is greater than a concentration of the same one or more flavoring agents present in a control pouched product which does not include the one or more organic acids, as determined by semi-quantitative Gas 25Chromatography-Mass Spectrometry.  
BEESON discloses a method of preparing a whitened tobacco material.  The tobacco pulp is treated with caustic reagents and oxidizing agents to achieve sufficient lightness (Abstract).  The tobacco pulp is filtered and dried to give it a whitened appearance (Col. 16, lines 23-42).  
BYRD teaches methods for producing dissolving grade pulp and microcrystalline cellulose from tobacco and incorporation of the tobacco in a smokeless tobacco product (Abstract). BYRD teaches that the tobacco may be bleached tobacco material (¶4). BYRD further teaches that the tobacco pulp should have a brightness of at least about 83% up to 88% (¶5, ¶13). BYRD also teaches the use of ISO testing standards to achieve brightness conditions greater than 80% (¶99). Byrd teaches in example 9 (¶127-¶131) a method where the bleaching process achieves and ISO final brightness of 86.7%.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MUA to provide wherein when measured at a time period of 1 day after preparation, the pouched product has one or more of: a whiteness value of greater than about 40, when determined according to the Commission Internationale de lEclairage (CIE) model; a delta E (ΔE) value of less than about 4, when determined with a hand-held color meter, in the L*a*b* colorspace, relative to a control pouched product which does not comprise the one or more organic acids; a concentration of the one or more flavoring agents present which is greater than a concentration of the same one or more flavoring agents present in a control pouched product which does not include the one or more organic acids, as determined by semi-quantitative Gas Chromatography-Mass Spectrometry as taught in BEESON and BYRD.  
Regarding the testing methods of the instant application, BEESON and BYRD establish motivation to create a tobacco product with a bleached, brighter appearance.  BEESON teaches the addition of agents, like those found in the instant application, to achieve this whiteness.  MUA teaches the addition of identical flavoring agents which would be detected by test methods in the finished product of MUA.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v, Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 773, Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims, in re Fitzgerald, 205 USPQ. 597, in re Best, 195 USPQ 430.
 Regarding claim 23, modified MUA discloses the pouched product of claim 21 as discussed above.  Modified MUA does not explicitly disclose wherein the whiteness value is from about 42 to about 60.  
BEESON discloses a method of preparing a whitened tobacco material.  The tobacco pulp is treated with caustic reagents and oxidizing agents to achieve sufficient lightness (Abstract).  The tobacco pulp is filtered and dried to give it a whitened appearance (Col. 16, lines 23-42).  
BYRD teaches methods for producing dissolving grade pulp and microcrystalline cellulose from tobacco and incorporation of the tobacco in a smokeless tobacco product (Abstract). BYRD teaches that the tobacco may be bleached tobacco material (¶4). BYRD further teaches that the tobacco pulp should have a brightness of at least about 83% up to 88% (¶5, ¶13). BYRD also teaches the use of ISO testing standards to achieve brightness conditions greater than 80% (¶99). Byrd teaches in example 9 (¶127-¶131) a method where the bleaching process achieves and ISO final brightness of 86.7%.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MUA to provide wherein the whiteness value is from about 42 to about 60 as taught in BEESON and BYRD.  
Regarding the testing methods of the instant application, BEESON and BYRD establish motivation to create a tobacco product with a bleached, brighter appearance.  BEESON teaches the addition of agents, like those found in the instant application, to achieve this whiteness.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v, Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 773, Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims, in re Fitzgerald, 205 USPQ. 597, in re Best, 195 USPQ 430.
30Regarding claim 24, the modified MUA discloses the pouched product of claim 22 as discussed above.  The combination does not explicitly disclose wherein the ΔE value is from about 0.9 to about 3.8.  
BEESON discloses a method of preparing a whitened tobacco material.  The tobacco pulp is treated with caustic reagents and oxidizing agents to achieve sufficient lightness (Abstract).  The tobacco pulp is filtered and dried to give it a whitened appearance (Col. 16, lines 23-42).  
BYRD teaches methods for producing dissolving grade pulp and microcrystalline cellulose from tobacco and incorporation of the tobacco in a smokeless tobacco product (Abstract). BYRD teaches that the tobacco may be bleached tobacco material (¶4). BYRD further teaches that the tobacco pulp should have a brightness of at least about 83% up to 88% (¶5, ¶13). BYRD also teaches the use of ISO testing standards to achieve brightness conditions greater than 80% (¶99). Byrd teaches in example 9 (¶127-¶131) a method where the bleaching process achieves and ISO final brightness of 86.7%.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MUA to provide wherein the ΔE value is from about 0.9 to about 3.8 as taught in BEESON and BYRD.  
Regarding the testing methods of the instant application, BEESON and BYRD establish motivation to create a tobacco product with a bleached, brighter appearance.  BEESON teaches the addition of agents, like those found in the instant application, to achieve this whiteness.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v, Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 773, Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims, in re Fitzgerald, 205 USPQ. 597, in re Best, 195 USPQ 430.
Regarding claim 41, modified MUA discloses the method of claim 40 as discussed above.  Modified MUA does not explicitly disclose wherein when measured at a time period of 1 day after preparation, the stabilized pouched product has one or more of:  25a whiteness value of greater than about 40, when determined according to the Commission Internationale de lEclairage (CIE) model; a AE value of less than about 4, when determined with a hand-held color meter, in the L*a*b* colorspace, relative to a control pouched product which does not comprise the one or more organic acids;  30a concentration of the one or more flavoring agents present, which is greater than a concentration of the same one or more flavoring agents present in a control pouched product -61-WBD (US) 4749771lviR60999 14060US.1 (2445.2)which does not include the one or more organic acids, as determined by semi-quantitative Gas Chromatography-Mass Spectrometry.  
BEESON discloses a method of preparing a whitened tobacco material.  The tobacco pulp is treated with caustic reagents and oxidizing agents to achieve sufficient lightness (Abstract).  The tobacco pulp is filtered and dried to give it a whitened appearance (Col. 16, lines 23-42).  
BYRD teaches methods for producing dissolving grade pulp and microcrystalline cellulose from tobacco and incorporation of the tobacco in a smokeless tobacco product (Abstract). BYRD teaches that the tobacco may be bleached tobacco material (¶4). BYRD further teaches that the tobacco pulp should have a brightness of at least about 83% up to 88% (¶5, ¶13). BYRD also teaches the use of ISO testing standards to achieve brightness conditions greater than 80% (¶99). Byrd teaches in example 9 (¶127-¶131) a method where the bleaching process achieves and ISO final brightness of 86.7%.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MUA to provide wherein when measured at a time period of 1 day after preparation, the pouched product has one or more of: a whiteness value of greater than about 40, when determined according to the Commission Internationale de lEclairage (CIE) model; a delta E (ΔE) value of less than about 4, when determined with a hand-held color meter, in the L*a*b* colorspace, relative to a control pouched product which does not comprise the one or more organic acids; a concentration of the one or more flavoring agents present which is greater than a concentration of the same one or more flavoring agents present in a control pouched product which does not include the one or more organic acids, as determined by semi-quantitative Gas Chromatography-Mass Spectrometry as taught in BEESON and BYRD.  
Regarding the testing methods of the instant application, BEESON and BYRD establish motivation to create a tobacco product with a bleached, brighter appearance.  BEESON teaches the addition of agents, like those found in the instant application, to achieve this whiteness.  MUA teaches the addition of identical flavoring agents which would be detected by test methods in the finished product of MUA.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v, Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 773, Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims, in re Fitzgerald, 205 USPQ. 597, in re Best, 195 USPQ 430.
Regarding claim 42, modified MUA discloses the method of claim 41.  Modified MUA does not explicitly disclose wherein the whiteness value is from about 42 to about 60.  
BEESON discloses a method of preparing a whitened tobacco material.  The tobacco pulp is treated with caustic reagents and oxidizing agents to achieve sufficient lightness (Abstract).  The tobacco pulp is filtered and dried to give it a whitened appearance (Col. 16, lines 23-42).  
BYRD teaches methods for producing dissolving grade pulp and microcrystalline cellulose from tobacco and incorporation of the tobacco in a smokeless tobacco product (Abstract). BYRD teaches that the tobacco may be bleached tobacco material (¶4). BYRD further teaches that the tobacco pulp should have a brightness of at least about 83% up to 88% (¶5, ¶13). BYRD also teaches the use of ISO testing standards to achieve brightness conditions greater than 80% (¶99). Byrd teaches in example 9 (¶127-¶131) a method where the bleaching process achieves and ISO final brightness of 86.7%.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MUA to provide wherein the whiteness value is from about 42 to about 60 as taught in BEESON and BYRD.  
Regarding the testing methods of the instant application, BEESON and BYRD establish motivation to create a tobacco product with a bleached, brighter appearance.  BEESON teaches the addition of agents, like those found in the instant application, to achieve this whiteness.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v, Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 773, Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims, in re Fitzgerald, 205 USPQ. 597, in re Best, 195 USPQ 430.
Regarding claim 43, modified MUA discloses the method of claim 41.  Modified MUA does not explicitly disclose wherein the ΔE value is from about 0.9 to about 3.8.  
BEESON discloses a method of preparing a whitened tobacco material.  The tobacco pulp is treated with caustic reagents and oxidizing agents to achieve sufficient lightness (Abstract).  The tobacco pulp is filtered and dried to give it a whitened appearance (Col. 16, lines 23-42).  
BYRD teaches methods for producing dissolving grade pulp and microcrystalline cellulose from tobacco and incorporation of the tobacco in a smokeless tobacco product (Abstract). BYRD teaches that the tobacco may be bleached tobacco material (¶4). BYRD further teaches that the tobacco pulp should have a brightness of at least about 83% up to 88% (¶5, ¶13). BYRD also teaches the use of ISO testing standards to achieve brightness conditions greater than 80% (¶99). Byrd teaches in example 9 (¶127-¶131) a method where the bleaching process achieves and ISO final brightness of 86.7%.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MUA to provide wherein the ΔE value is from about 0.9 to about 3.8 as taught in BEESON and BYRD.  
Regarding the testing methods of the instant application, BEESON and BYRD establish motivation to create a tobacco product with a bleached, brighter appearance.  BEESON teaches the addition of agents, like those found in the instant application, to achieve this whiteness.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v, Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 773, Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims, in re Fitzgerald, 205 USPQ. 597, in re Best, 195 USPQ 430.
Claims 25 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over MUA, LUZENBERG, BEESON, and BYRD as discussed above and in further view of US Patent App. US 20080029117 A1 (hereinafter MUA ‘117).
Regarding claim 25, modified MUA discloses the pouched product of claim 22 as discussed above.  The combination does not explicitly disclose wherein the time period is one or more of 2 days, 3 days, 1 week, 2 weeks, 1 month, 2 months, 3 months, 4 months, or 5 months after preparation.  
MUA ‘117 teaches smokeless tobacco formulation includes particles or pieces of tobacco, and may include other ingredients, such as salts, sweeteners, binders, colorants, pH adjusters, fillers, flavoring agents, disintegration aids, antioxidants, humectants, and preservatives (Abstract).  MUA ‘117 teaches that the additives increase the shelf life of the product.  The product can be, “stored for prolonged periods of time, while maintaining its overall freshness, maintaining its moisture content, maintaining its visual appearance (e.g., not undergoing significant discoloration), maintaining its sensory properties, not experiencing absorption of undesirable flavors or odors, and not undergoing change in its overall chemical nature due to the action of microbial species.” (¶58).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MUA to provide wherein the time period is one or more of 2 days, 3 days, 1 week, 2 weeks, 1 month, 2 months, 3 months, 4 months, or 5 months after preparation as taught in MUA ‘117.  A person of ordinary skill in the art desiring to ensure the longest shelf life would test the product at intervals to ensure product stability.  Doing so would ensure optimal ratios of additives and provide confidence in shelf life thereby reducing waste.  Furthermore, though shelf life of modified MUA is not explicitly taught, there is no reason doubt that modified MUA would be shelf stable for the durations of the instant application.  The product of MUA ‘117 is produced with the same conditions as modified MUA.  Therefore the shelf life of modified MUA is expected inherently to be the same as MUA ‘117. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 773. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.
Regarding claim 44, modified MUA discloses the method of claim 41 as discussed above.  The combination does not explicitly disclose wherein the time period is one or more of 2 days, 3 days, 1 week, 2 weeks, 1 month, 2 months, 3 months, 4 months, or 5 months after preparation.  
MUA ‘117 teaches smokeless tobacco formulation includes particles or pieces of tobacco, and may include other ingredients, such as salts, sweeteners, binders, colorants, pH adjusters, fillers, flavoring agents, disintegration aids, antioxidants, humectants, and preservatives (Abstract).  MUA ‘117 teaches that the additives increase the shelf life of the product.  The product can be, “stored for prolonged periods of time, while maintaining its overall freshness, maintaining its moisture content, maintaining its visual appearance (e.g., not undergoing significant discoloration), maintaining its sensory properties, not experiencing absorption of undesirable flavors or odors, and not undergoing change in its overall chemical nature due to the action of microbial species.” (¶58).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MUA to provide wherein the time period is one or more of 2 days, 3 days, 1 week, 2 weeks, 1 month, 2 months, 3 months, 4 months, or 5 months after preparation as taught in MUA ‘117.  A person of ordinary skill in the art desiring to ensure the longest shelf life would test the product at intervals to ensure product stability.  Doing so would ensure optimal ratios of additives and provide confidence in shelf life thereby reducing waste.  Furthermore, though shelf life of modified MUA is not explicitly taught, there is no reason doubt that modified MUA would be shelf stable for the durations of the instant application.  The product of MUA ‘117 is produced with the same conditions as modified MUA.  Therefore the shelf life of modified MUA is expected inherently to be the same as MUA ‘117. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 773. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.

Response to Arguments
Applicant's arguments filed July 1, 2022 have been fully considered but they are not persuasive.
Applicant argues that MUA is directed to a tobacco-containing composition and therefore does not teach or suggest a product having less than 0.1% by weight of tobacco material.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  MUA is not relied upon to disclose less than 0.1% by weight of tobacco material.  MUA does teach a smokeless oral product that is analogous to the instant application.  The limitation of less than 0.1% is taught in LUZENBERG which is also analogous art.  A person of ordinary skill in the art would combine MUA with the tobacco free product of LUZENBERG because doing so would reduce and/or alleviate many of the health problems associated with tobacco products (LUZENBERG abstract and ¶8-¶11).
Regarding applicant’s argument that MUA does not disclose a range of 10%-50%, MUA does explicitly disclose that range in ¶51.  Applicant points to example 3 as evidence that MUA does not disclose the range.  However, one counter example or specific embodiment does not invalidate the teaches of the disclosure as a whole.   Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Regarding applicant’s argument that MUA does not disclose the specific combination of mmc and hydroxypropyl cellulose in the specific weight range, as explained above the weight range of mcc is taught by MUA ¶51.  Further MUA teaches that hydroxypropylcellulose can be used as a binding agent (¶66).  MUA also teaches that the product may have up to about 5 dry weight percent of a binder (¶58).  So where hpc is the binder it is in a percentage of up to about  5 percent by dry weight.
Applicant argues that BEESON and BYRD are directed toward whitened tobacco material and therefore cannot be applied to the claims where the instant product has less than 0.1% by weight of tobacco material.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  BEESON and BYRD are not relied upon to disclose less than 0.1% by weight of tobacco material.  BEESON and BYRD are relied upon to teach a method of measuring whiteness and would be used on any product to be measured.
Applicant argues that MUA ‘117 is directed toward extending the shelf life of a tobacco material and therefore cannot be applied to the claims where the instant product has less than 0.1% by weight of tobacco material.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  MUA ‘117 is not relied upon to disclose less than 0.1% by weight of tobacco material.  MUA ‘117 are relied upon to teach that optimal ratios of additives and provide confidence in shelf life thereby reducing waste (¶58).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726